DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 5/21/2021. Claims 1-32, 34, 36-37, 39-55, 57-61 has been examined and are pending.


				Response to Amendment
The amendment filed on 5/21/2021 cancelled claims 33, 35, 36, 38.  No claims were previously cancelled. New claims 58-61 are added. Claims 1, 3, 6, 9-14, 16-23, 25-28, 32, 36-37, 39-42, 44-45, 48-49, 51, 54 have been amended.  Therefore, claims 1-32, 34, 36-37, 39-55, 57-61 are pending and addressed below.                

Applicant’s canceled claim 35 (i.e. original claim 41) filed on 5/21/2021 are sufficient to remove claim objection, set forth in the previous office action.  

Applicant’s amendments and arguments filed on 5/21/2021 are sufficient to overcome the 112 2nd rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 2nd rejections on claims 3, 13, 41-57.  




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory. Applicant further argues an analogy with the Bascom claims and Alice 101 decision.    

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 


The claimed invention (Claims 1-32, 34, 36-37, 39-55, and 57-61) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, step 1-6 of, 
determining, by a computing system and based on a duration of a video content item, a plurality of available advertising opportunities associated with future output of the video content item; 

determining, ….based on the data, a frequency of output of the video content item…;
modifying, …., based on the frequency of output, the plurality of available advertising opportunities; 
determining,…, based on the modified plurality of available advertising opportunities, and from a plurality of advertisements, an advertisement; and
sending, to a first video content output device of the plurality of video content output devices, the advertisement for output via the first video content output device at an advertising opportunity provided during the video content item.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), e.g. (“determining….based on a duration of a video content item, a plurality of available advertising opportunities associated with future output of the video content item…”, “modifying…based on the frequency of output, the plurality of available advertising opportunities…”). 

In addition, claim 1, steps 1-6 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can evaluate/determine available advertising opportunities based on a duration/frequency access of a video content item,  


Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a computing system, a “video content display device” which could be any end-user computer whatever such as a laptop, desktop or smart phone) to perform steps 1-6.   Other than reciting, “by a computing system”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.  There is no specificity regarding any technology, just broadly there is a computing system, a processor to execute the programming instructions to determine data, modify data, and display/send data.  
Thus, the computing system, and the display device are not an essential element to actually control, create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computing system, and a generic display device, as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.


Further, Step 2, 3, of receiving data, sending the advertisement for display are considered as “insignificant extra-solution activity” to the judicial exception since they are merely sending/transmitting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  There are additional elements (i.e. a computing system, a “video content display device” could be any end-user computer whatever such as a 
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/provide/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A 

Applicant’s Specification, paras [1034] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [1034], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, ”receiving,…. data indicating output, ….of a first advertisement over a time period”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claims 2-32, 34, 36-37, 39-40, are merely add further details of the abstract steps/elements recited in claims 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-32, 34, 36-37, 39-40, 58-61 are also non-statutory subject matter.

Independent claim 41 and 49:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claims 41, 49 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e.  a computing system, a user device, a “video content display devices” could be any end-user computer whatever such as a laptop, desktop or smart phone) described in independent claims 41, 49 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over 

The newly amended procedural limitation “determining, …., based on a comparison of the display capabilities of the user device and the metadata associated with the digital video content, an advertisement”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.  

Dependent claims 42-48, and 50-55, 57, are merely add further details of the abstract steps/elements recited in claims 41, and 49 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 42-48, 50-55, 57 are also non-statutory subject matter.

Viewed as a whole, the claims (1-32, 34, 36-37, 39-55, and 57-61) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 



Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Secondly, with regard to analogy to Bascom, however, the Examiner respectively submits that Bascom Global Internet Services (Bascom) has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely obtaining information, comparing and determining frequency to show the media content , and thus adjusting/changing/modifying the advertising opportunities, and sending/outputting/displaying the result of implementing the abstract idea as pointed out above.  


receiving,…. data indicating output, ….of a first advertisement over a time period;
determining, ….based on the data, a frequency of output of the video content item…;” are abstract ideas addressed above.   
Further, they are recited at a high level of generality without reciting how the system control/automate obtaining available advertising slot/spot/space/inventory associated with the future advertising display information being changed while the process that the change impact the determining of measuring the frequency of showing the media content, and thus impacting the advertising opportunity.   

In particular, the instant steps can be a human activity or mental task. In other words, the steps are simply an organized method of human activity or mental process or by paper and pen. One can obtain available advertising opportunity, compare/determine number of times the media content is displayed, change/adjust the frequency to display based on available advertising slot/spot/space/inventory information, and then send/transmit display the ad to the user device.  According it simply defines a set of desirable results rather than defining a particular technology “How” for achieving the set of desirable results. For example, how the system control/automate the obtaining ongoing “advertising inventory/opportunity” under rapid changing situation impact the way of matching the future display of the media content with available advertising slot/space/spot/inventory/opportunity, and integration of data spontaneously, nor how 

Specifically, again, in claim 1, the instant limitations fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because it mainly describes the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations).  This limitation is merely mental tasks amounts no more than mere instructions/tool to apply the identified judicial exception(s) using “implemented on a machine” in the preamble, thus it/they are not significantly more than the identified abstract idea.  See MPEP 2106.05(f)(2) and (3).   

Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  There is no indication that the combination of 

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is note that additional section of Steelberg are now cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to additional Steelberg’s disclosure and to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   


With respect to dependent claims, Applicant argues that claim 2-32, 34, 36-37, 39-40, 42-48, and 50-55, 57, dependent from independent claim 1, 41, and 49         respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-32, 34, 36-37, 39-55, and 57-61 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32, 34, 36-37, 39-55, and 57-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “determining, by a computing system and based on a duration of a video content item, a plurality of available advertising opportunities associated with future output of the video content item;”

Claim 41, 49, recite “determining, by a computing system and based on metadata associated with digital video content, a plurality of available advertising opportunities associated with future output of the digital video content;”

The claim does not define or describe how a future output/display is defined/determined/measured.  As there is no metes and bounds how to determine future output and how are the duration/metadata related to determine the future output, 
Correction and clarification is required.  


				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32, 34, 36-37, 39-55, and 57-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-32, 34, 36-37, 39-55, and 57-61) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, step 1-6 of, 
determining, by a computing system and based on a duration of a video content item, a plurality of available advertising opportunities associated with future output of the video content item; 
receiving,…. data indicating output, ….of a first advertisement over a time period;
determining, ….based on the data, a frequency of output of the video content item…;
modifying, …., based on the frequency of output, the plurality of available advertising opportunities; 
determining,…, based on the modified plurality of available advertising opportunities, and from a plurality of advertisements, an advertisement; and
sending, to a first video content output device of the plurality of video content output devices, the advertisement for output via the first video content output device at an advertising opportunity provided during the video content item.



In addition, claim 1, steps 1-6 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can evaluate/determine available advertising opportunities based on a duration/frequency access of a video content item,  
can observe/receive data, advertisement, can evaluate/modify the advertising opportunities, can evaluate/determine an advertisement based on modified advertising opportunities, can observe/send the advertisement for display.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (i.e., a computing system, a “video content display device” which could be any end-user computer whatever such as a laptop, desktop or smart phone) to perform steps 1-6.   Other than reciting, “by a computing system”, nothing in the claim elements precludes the step from 
Thus, the computing system, and the display device are not an essential element to actually control, create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computing system, and a generic display device, as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.
 The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. At best, the claim(s) are merely providing an environment to implement the abstract idea.     

Further, Step 2, 3, of receiving data, sending the advertisement for display are considered as “insignificant extra-solution activity” to the judicial exception since they are merely sending/transmitting/displaying data/information.  

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  There are additional elements (i.e. a computing system, a “video content display device” could be any end-user computer whatever such as a laptop, desktop or smart phone) in claim 1 to perform the steps 1-6.  This additional element is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [1034] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing 

The newly added procedural limitation, ”receiving,…. data indicating output, ….of a first advertisement over a time period”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Dependent claims 2-32, 34, 36-37, 39-40, are merely add further details of the abstract steps/elements recited in claims 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-32, 34, 36-37, 39-40, 58-61 are also non-statutory subject matter.

Independent claim 41 and 49:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claims 41, 

Further, the components (i.e.  a computing system, a user device, a “video content display devices” could be any end-user computer whatever such as a laptop, desktop or smart phone) described in independent claims 41, 49 add nothing of substance to the underlying abstract idea. These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

The newly amended procedural limitation “determining, …., based on a comparison of the display capabilities of the user device and the metadata associated with the digital video content, an advertisement”, are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.  

Dependent claims 42-48, and 50-55, 57, are merely add further details of the abstract steps/elements recited in claims 41, and 49 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 42-48, 50-55, 57 are also non-statutory subject matter.

Viewed as a whole, the claims (1-32, 34, 36-37, 39-55, and 57-61) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 9-24, 28-32, 34, 36-37, 39-49, 52, 58-61 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Steelberg et al. (hereinafter, Steelberg, US 2007/0162926).

As per claim 1, Steelberg discloses a method, comprising: 
determining, by a computing system and based on a duration of a video content item, a plurality of available advertising opportunities associated with future output of the video content item (Examiner Note: in light of the 112 2nd rejection, Steelberg teaches [0182, More particularly, in one or more embodiments, the smallest unit of time used by a forecasting mechanism is a daypart in a day of the week, with each day containing a certain number of dayparts of fixed (or variable) duration.  Thus, for example, if there are 5 dayparts of fixed duration in 
receiving, by the computing system, from a plurality of video content output devices, and via a network, data indicating output, by the plurality of video content output devices, of a first advertisement over a time period ([0035, For example, the third-party data may be Arbitron ratings and demographic breakdowns for each station in a broadcast network. In addition, third-party data may be the weather forecast, current weather conditions, or news events such as Stock prices, sports scores, data from a syndicated data feed Such as an RSS feed, or any other data relevant to a subscribers desire to play an advertisement. In another embodiment, information or data is received or collected directly by the broadcasting hub 150 rather than from third-party sources. Regardless of the source, the broadcasting hub 150 uses the information in evaluating whether criteria are met for the play of an advertisement, 0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the 
determining, by the computing system and based on the data, a frequency of output of the video content item by the plurality of video content output devices Steelberg teaches Fig. 9M, [0115, For example, a company that makes allergy medicine and a pain killer may desire to establish a rule with respect to how often advertisements for each of their products are played.  On an average day, the company may prefer to play an advertisement for its allergy medicine in a simple rotation with an advertisement for its pain killer….High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may wish increase the frequency that the allergy medicine spot plays in order to induce more sales of the company's brand over the company's competitors.  Therefore, the company can use the interface of FIG. 9M to establish a rule with respect to pollen count.  The company may specify that if pollen count is high, then creative A (the allergy medicine advertisement) should be played 90% of the time and creative B (the pain killer advertisement) be played 10% of the time.  Alternatively, the company may specify that if pollen count is high, then creative A should be played 50% of the time and creative C, another allergy medicine advertisement, be played 50% of the time.  In this example, if when the criterion is met, the company only wants one advertisement to be played, 100% can be entered into the text entry field 9020, 0192,  Thus, for example, if an audience for 
modifying, by the computing system and based on the frequency of access, the plurality of available advertising opportunities ([0120, For example, if the play of a first creative is generating a better response on one station than the play of a second creative, the user can elect to have the system automatically adjust the respective play percentages to increase or maximize the overall return the advertiser's investment, 0190, For example, the station might require Forecaster 1316 to always forecast at least x number of spots during a particular time period.  This may be necessary if the station regularly receives an increased number of spot requests during that time period.  In view of the station's requirement, Forecaster 1316 may in response shorten the duration of one or more of its forecasted spots in order to meet the goal at least x forecasted spots, 0176, For example, Forecaster 1316 may be invoked once per day, at the end of 
determining, by the computing system, based on the modified plurality of available advertising opportunities, and from a plurality of advertisements, an advertisement ([0119, The selection from menu 9052 identifies the period of interest, and the selections from menus 9054, 9056, and 9058 identify the relationship between the response to those advertisements that defines the criteria for the following action of adjusting the play percentage.  The user can specify via drop down menu 9060 a creative to increase the play percentage of by an amount specified by the user in field 9062.  For example, a user may establish a rule 9050 that if phone calls from last week in response to creative A are less than the phone calls from creative B, then the play percentage of creative A should be increased 10%, 0192,  Thus, for example, if an audience for a particular broadcast station is predominantly women, then the forecasting 
sending, to a first video content output device of the plurality of video content output devices, the advertisement for output via the first video content output device at an advertising opportunity provided during the video content item ([ 0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel, 0062,  In particular, a monitoring of the metadata channel, even during a play incoming remotely on a separate channel, provides sufficient information to switch to an advertising or alternative play channel in accordance with the incoming metadata, 0101, The user interface also includes a list of inventory types 930.  The user selects guaranteed radio button 931 to reserve spots in each market and format that are targeted by the advertiser….The user selects the open radio button 933 to run advertisements whenever possible depending on inventory available and budget caps, 0215, Both ads are initially sent and at a later time, but before either of the ads is played, the system sends an indication of which ad should be played.  In another embodiment, both ads are played, but the system 1300 sends an indication of their relative percentage of play time.  In one embodiment, system 1300 sends 


As per claim 2, Steelberg further discloses, further comprising 
identifying, based on the duration of the video content item, the plurality of advertisements ([0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel, 0081, For example, insertion may be made in a radio station or streaming Internet radio context, a cellular telephone context, in a Voice over IP (VOIP) context, an SMS context, a WiMax context, a downloadable audio file context such as for iPods or other MP3 players, videogame systems,  0037, Thus, a subscriber 130 is capable of submitting to the broadcasting hub 150 an advertisement for play along with specific criteria for the play of that advertisement, and the broadcasting hub 150 will forward the advertisement to a regional broadcasting studio 140 for play as appropriate,  0182, More particularly, in one or more embodiments, the smallest unit of time used by a forecasting mechanism is a daypart in a day of the week, with each day containing a certain number of dayparts of fixed (or variable) duration.  Thus, for example, if there are 5 dayparts of fixed duration in a given day, then there are a total of 35 distinct dayparts for a given week]).

As per claim 3, Steelberg further discloses, further comprising

determining, for each advertisement of the plurality of advertisements, that the advertisement satisfies one or more characteristics of the video content item, wherein the one or more characteristics comprise one or more of: an encoding format, a size in pixels, a screen placement, a time duration, a start time, an end time, or dates of availability for output of the video content item.

Steelberg teaches ([0182, More particularly, in one or more embodiments, the smallest unit of time used by a forecasting mechanism is a daypart in a day of the week, with each day containing a certain number of dayparts of fixed (or variable) duration.  Thus, for example, if there are 5 dayparts of fixed duration in a given day, then there are a total of 35 distinct dayparts for a given week, 0061, Upon the occurrence of Such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel. Such as via Switching to a local channel for the duration of the break according to the metadata channel, 0192, Thus, for
example, if an audience for a particular broadcast station is predominantly women, then the forecasting model may take into account media play characteristics that are in accordance with a female audience (e.g., women may have longer attention spans than men, thus allowing the forecasting model to have more flexibility for adjusting spot duration), 0078, In one embodiment, the coupon code can be sent back to listeners who respond to an advertisement in SMS format, (read on “advertisement available in encoding format”,  0062, In existing play embodiments, if a break is called for at a particular time, such as at noon on a Friday, the channel on which the break is to occur 
As per claim 4, Steelberg further discloses, wherein identifying the plurality of advertisements comprises determining, for each advertisement of the plurality of advertisements, that the advertisement meets one or more content requirements of the video content item ([0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel, 0081, For example, insertion may be made in a radio station or streaming Internet radio context, a cellular telephone context, in a Voice over IP (VOIP) context, an SMS context, a WiMax context, a downloadable audio file context such as for iPods or other MP3 players, videogame systems,  0037, Thus, a subscriber 130 is capable of submitting to the broadcasting hub 150 an advertisement for play along with specific criteria for the play of that advertisement, and the roadcasting hub 150 will forward the advertisement to a regional broadcasting studio 140 for play as appropriate, 0192, Thus, for example, if an audience for a particular 
broadcast station is predominantly women, then the forecasting model may take 
into account media play characteristics that are in accordance with a female audience (e.g., women may have longer attention spans than men, thus allowing the forecasting model to have more flexibility for adjusting spot duration)]).


each station in a broadcast network]).

As per claim 6, Steelberg further discloses,
wherein identifying the plurality of advertisements comprises determining, for each advertisement of the plurality of advertisements, that the advertisement is available for output within a date range that the video content item is available for output ([0151, Spots in the inventory have, among other attributes, a unique identifier, a play date, a play time, a length, an accuracy (actual or forecast), a booking status (available, reserved, or booked), a priority (taken from the priority of the booking campaign), a booking date, 0121, In this example, the campaign summary includes a list of flights, the relevant start and end dates of the flight, the ad cap, the expenditure to date, the audience to date, the status of the flight, and other campaign information, 0137, Guaranteed campaigns can range in length anywhere up to several months in length, and can be booked up to several months in advance.  At times, advertisers place value on knowing that a particular spot will run at a particular time, 0166, The SIM provides functionality for releasing all inventory belonging to a specific campaign over a range of dates, 0172, Forecaster 1316 can then recalculate both known and expected inventory for the coming days, weeks, months, and year or more.  This forecast may add new 
Forecaster 1316, in step 1914, forecasts inventory based on historical data per 
daypart, day, week, and month.  As described above, there are various forecasting mechanisms that may be used.  Further, the particular forecasting mechanism may depend on the station.  The forecasting step results in predicted inventory for both the short-term (e.g., for the next day), the mid-term (e.g., for the next week, for the next few months), and/or the long-term (e.g., for the next several months, for the next year or more)]).


As per claim 7, Steelberg further discloses,
wherein determining the advertisement comprises determining that the advertisement is available in an encoding format associated with the video content item ([0081, For example, insertion may be made in a radio station or streaming Internet radio context, a cellular telephone context, in a Voice over IP (VOIP) context, an SMS context, a WiMax context, a downloadable audio file context such as for iPods or other MP3 players, videogame systems, 0078, In one embodiment, the coupon code can be sent back to listeners who respond to an advertisement in SMS format, (read on “advertisement available in encoding format”]).
As per claim 9, Steelberg further discloses,
wherein determining the advertisement comprises determining that the advertisement is available for output in a screen position available in the video content item ([0098,    
media, including but not limited to terrestrial or satellite radio broadcasts; voice over IP; internet streaming; podcasts; webpages; video games with a communication connection, such as console, online and handheld video games; video players with a communication connection; and mobile phones.  As used herein, the term "media play" refers to the audio, visual or computerized output transmitted in the media feed]).

As per claim 10, Steelberg further discloses,
wherein determining the advertisement comprises determining that the advertisement is available for output within the duration ([0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel, 0081, For example, insertion may be made in a radio station or streaming Internet radio context, a cellular telephone context, in a Voice over IP (VOIP) context, an SMS context, a WiMax context, a downloadable audio file context such as for iPods or other MP3 players, videogame systems, 0037, Thus, a subscriber 130 is capable of submitting to the broadcasting hub 

As per claim 11, Steelberg further discloses, wherein determining the advertisement comprises determining that the advertisement is available for output at a start time associated with the video content item ([0062, In existing play embodiments, if a break is called for at a particular time, such as at noon on a Friday, the channel on which the break is to occur must be continuously monitored, and the metadata of the channel on which the break is to occur must be continuously monitored, to ensure that the break occurs at the prescribed time (read on “a start time”)]).


As per claim 12, Steelberg further discloses,
wherein determining the plurality of available advertising opportunities comprises determining, based on the duration of the video content item, a number of times the video content item will be output ([0049, A campaign delivery by hour 
report may provide subscriber 130 with per-hour totals of broadcasts associated 
with a specified campaign.  Subscriber 130 may use this type of report to identify those dayparts with the heaviest advertising and programming response for support planning purposes, 0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel, 0107, The user can specify the days of the week to run the 


As per claim 13, Steelberg further discloses, wherein determining the plurality of available advertising opportunities comprises determining that the video content item is episodic, 
Steelberg teaches [0048, Examples of such a triggering event may be a confirmation of broadcast for a select advertisement or program, or of a situation wherein an advertisement or program was scheduled to broadcast, 0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, 

As per claim 14, Steelberg further teaches, wherein determining the frequency of putput of the video content item comprises determining a number of times the video content item has been output over the time period (Fig. 9M, [0115, For example, a company that makes allergy medicine and a pain killer may desire to establish a rule with respect to how often advertisements for each of their products are played.  On an average day, the company may prefer to play an advertisement for its allergy medicine in a simple rotation with an advertisement for its pain killer….High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may wish increase the frequency that the allergy medicine spot plays in order to induce more 

As per claim 15, Steelberg further teaches, wherein determining the plurality of available advertising opportunities comprises determining, based on historical data, an audience size for each of one or more distributers that have agreed to distribute the video content item ([0108, However, the target of 10,000 impressions could instead by expressed as a desire to reach a certain percentage of the listeners in Des Moines and a similar percentage of listeners in New York City, thus resulting in the number of impressions in Des Moines being targeted at a proportionally lower number than New York City to adjust for the size difference between the markets.  The overflow percentages fields 991 
York City will also be 3,000.  However, if the market overflow percentage is 
increased from zero to 20%, then up to 20% of the total target impressions, if 
not available in Des Moines, can be compensated for by impressions in New York 
City.  The daypart overflow percentage 992 works similarly to relax the criteria specified in the daypart percentages 982-984, 0192, Thus, for example, if an audience for a particular broadcast station is predominantly women, then the forecasting model may take into account media play characteristics that are in accordance with a female audience (e.g., women may have longer attention spans than men, thus allowing the forecasting model to have more flexibility for adjusting spot duration, 0135, History 
has shown that roughly 15% of scheduled spots fail to play, either because of 
technical failures or because the DJ "talked over" the ad]).

As per claim 16, Steelberg further teaches, wherein determining the plurality of available advertising opportunities comprises determining, based on a level of promotion associated with the video content item, a number of times the video content item will be output ([0078, In one embodiment, the coupon code can be sent back to listeners who respond to an advertisement in SMS format, and the coupon code can be 


As per claim 17, Steelberg further teaches, wherein determining the plurality of available advertising opportunities comprises determining, based on a comparison of the video content item to one or more second video content items of a content type of the video content item, a number of times the video content item will be output  ([0115, For example, a company that makes allergy medicine and a pain killer may desire to establish a rule with respect to how often advertisements for each of their products are played.  On an average day, the company may prefer to play an advertisement for its allergy medicine in a simple rotation with an advertisement for its pain killer….High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may wish increase the frequency that the allergy medicine spot plays in order to induce more sales of the company's brand over the company's competitors.  Therefore, the company can use the interface of FIG. 9M to establish a rule with respect to pollen count.  The company may specify that if pollen count is high, then creative A (the allergy medicine advertisement) should be played 90% of the time and creative B 
750 to inform whether a given campaign creative should be played again, or 
alternatively, which campaign creative among two or more alternatives should be 
played.  As such, subsequent media plays 772 may be varied in accordance with 
the success or failure of proceeding radio plays, 0077, the number of calls in response to the play of one creative on one station can be compared to the number of calls in response to the play of that creative on a different station merely by advertising 
different phone numbers for each,  0119, The user can specify via drop down menu 9060 a creative to increase the play percentage of by an amount specified by the user in field 9062.  For example, a user may establish a rule 9050 that if phone calls from last week in response to creative A are less than the phone calls from creative B, then the play percentage of creative A should be increased 10%]).

As per claim 18, Steelberg further discloses, wherein determining the plurality of available advertising opportunities comprises determining, based on the duration of the video content item, a number of times slots for outputting of advertisement within the video content item ([0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the 

As per claim 19, Steelberg further discloses, wherein the frequency of output is based on data indicating, for each video content output device of the plurality of video content output devices, an amount of the video content item output by the video content output device based on a time during the video content item at which the first advertisement is output, and wherein modifying the plurality of available advertising opportunities comprises determining, based on the data indicating the amount of the video content item output, a new number of times slots for outputting of advertisement ([0115, On an average day, the company may prefer to play an advertisement for its allergy medicine in a simple rotation with an advertisement for its pain killer.  However, the company can specify a criterion and identify an action to take when the criterion is met.  For example, on high pollen count days the company may want a different allocation between allergy medicine advertisements and pain killer advertisements.  High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may 

As per claim 20, Steelberg further discloses, wherein determining the plurality of available advertising opportunities comprises determining a viewing-drop-off rate for the video content item over a date range that the video content item is available for output ([0119, For example, a user may establish a rule 9050 that if phone calls from last week in response to creative A are less than the phone calls from creative B, then the play percentage of creative A should be increased 10%, 0135,  History has shown that 

As per claim 21, Steelberg further discloses, wherein determining the frequency of output of the video content item comprises determining a number of times the video content item has been output during an initial portion of the date range ( [0151, Spots in the inventory have, among other attributes, a unique identifier, a play date, a play time, a length, an accuracy (actual or forecast), a booking status (available, reserved, or booked), a priority (taken from the priority of the booking campaign), a booking date,0121, In this example, the campaign summary includes a list of flights, the relevant start and end dates of the flight, the ad cap, the expenditure to date, the audience to date, the status of the flight, and other campaign information, 0137, Guaranteed campaigns can range in length anywhere up to several months in length, and can be booked up to several months in advance.  At times, advertisers place value on knowing that a particular spot will run at a particular time, 0166, The SIM provides functionality for releasing all inventory belonging to a specific campaign over a range of dates, 0172, Forecaster 1316 can then recalculate both known and expected inventory for the coming days, weeks, months, and year or more.  This forecast may add new spots to inventory, remove existing spots from inventory, and/or adjust the play time of existing spots, 0195,  Once new data from the update in step 1912 has been collected, 
Forecaster 1316, in step 1914, forecasts inventory based on historical data per 
daypart, day, week, and month.  As described above, there are various forecasting mechanisms that may be used.  Further, the particular forecasting mechanism may 
As per claim 22, Steelberg further discloses, wherein determining the frequency of output of the video content item comprises determining a plurality of distributors that streamed at least a second portion of the video content item to one or more of the 
expressed as a desire to reach a certain percentage of the listeners in Des 
Moines and a similar percentage of listeners in New York City, thus resulting 
in the number of impressions in Des Moines being targeted at a proportionally 
lower number than New York City to adjust for the size difference between the 
markets.  The overflow percentages fields 991 and 992 allow the user to specify 
by how much the constraints on even market distribution and the daypart percentages can be relaxed.  In one embodiment, if zeros are entered into fields 991 and 992, then the rules are strictly followed.  Given the example above, if only 3,000 impressions worth of inventory are available in Des Moines that meet the user's other criteria, then the target for impressions in New York City will also be 3,000.  However, if the market overflow percentage is increased from zero to 20%, then up to 20% of the total target impressions, if not available in Des Moines, can be compensated for by impressions in New York City.  The daypart overflow percentage 992 works similarly to relax the 
criteria specified in the daypart percentages 982-984, 0192, Thus, for example, if an audience for a particular broadcast station is predominantly women, then the forecasting model may take into account media play characteristics that are in accordance with a female audience (e.g., women may have longer attention spans than men, thus allowing the forecasting model to have more flexibility for adjusting spot 


As per claim 23, 48, Steelberg further discloses, wherein the plurality of video content output devices comprise one or more mobile devices ([0067]) and one or more set-top boxes ([0067, video players with a communication connection]), and wherein receiving the data comprises: 
receiving, by the computing system and from the one or more mobile devices, a first portion of data ([0067,  the term "media feed" includes any transmission of any media to one or more receivers of the media, including but not limited to terrestrial or satellite radio broadcasts; voice over IP; internet streaming; podcasts; webpages; video games with a communication connection, such as console, online and handheld video games; video players with a communication connection; and mobile phones.  As used herein, the term "media play" refers to the audio, visual or computerized output transmitted in the media feed, 0075, Measures of the targeted response 777 may be collected and provided to the hub 750 to inform whether a given campaign creative should be played again, or alternatively, which campaign creative among two or more alternatives should be played]); and 
receiving, by the computing system and from the one or more set-top boxes, a second portion of the data ([0067, video players with a communication connection, 0075, Measures of the targeted response 777 may be collected and 

As per claim 24, Steelberg further discloses, wherein modifying the plurality of available advertising opportunities is further based on one or more user-inputted, hypothetical scenarios ([0105, The user can use the checkboxes to select or deselect the station formats of interest.  In other embodiments, a user can make selections from a drop down menu and/or can filter the selections based on available inventory, 0173,  Forecaster 1316 analyzes historical media play data and/or business-oriented inputs (described below) and then forecasts inventory on a station-by-station basis for the short-term (e.g., for the next day), the mid-term (e.g., for the next week, for the next few months), and/or the long-term (e.g., for the next several months, for the next year or more).  The built forecasts are then supplied to SIM 1314, which then assigns the spots to campaign owners based on one or more of the various factors described above]).

As per claim 28, Steelberg further discloses, further comprising: 
sending, by the computing system, to the plurality of video content output devices via the network, the video content item ([0067,  0067, video players with a communication connection, 0101, The user interface also includes a list of inventory types 930.  The user selects guaranteed radio button 931 to reserve spots in each market and format that are targeted by the advertiser….The user selects the open radio button 933 to run advertisements whenever possible 
receiving, by the computing system, data indicating a number of times the video content item has been output via one or more of the plurality of video content output devices ([0108,  However, the target of 10,000 impressions could instead by expressed as a desire to reach a certain percentage of the listeners in Des Moines and a similar percentage of listeners in New York City, thus resulting in the number of impressions in Des Moines being targeted at a proportionally lower number than New York City to adjust for the size difference between the markets.  The overflow percentages fields 991 and 992 allow the user to specify by how much the constraints on even market distribution and the daypart percentages can be relaxed.  In one embodiment, if zeros are entered into fields 991 and 992, then the rules are strictly followed.  Given the example above, if only 3,000 impressions worth of inventory are available in Des Moines that meet the user's other criteria, then the target for impressions in New York City will also be 3,000.  However, if the market overflow percentage is increased from zero to 20%, then up to 20% of the total target impressions, if not available in Des Moines, can be compensated for by impressions in New York City.  The daypart overflow percentage 992 works similarly to relax the criteria specified in the daypart 


As per claim 29, Steelberg further discloses, wherein determining the plurality of available advertising opportunities comprises determining a number of times the video content item will be consumed ([0151, Spots in the inventory have, among other attributes, a unique identifier, a play date, a play time, a length, an accuracy (actual or forecast), a booking status (available, reserved, or booked), a priority (taken from the priority of the booking campaign), a booking date, 0115, High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may wish increase the frequency that the allergy medicine spot plays in order to induce more sales of the company's brand over the company's competitors.  Therefore, the company can use the interface of FIG. 9M to establish a rule with respect to pollen count.  The company may specify that if pollen count is high, then creative A (the allergy medicine 
advertisement) should be played 90% of the time and creative B (the pain killer 
advertisement) be played 10% of the time, 0121, In this example, the campaign summary includes a list of flights, the relevant start and end dates of the flight, the ad 

As per claim 30, Steelberg further discloses further comprising: 
receiving data describing the number of times the video content item has been consumed ([0115, High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may wish increase the frequency that the allergy medicine spot plays in order to induce more sales of the company's brand over the company's competitors.  Therefore, the company can use the interface of 
FIG. 9M to establish a rule with respect to pollen count.  The company may specify that if pollen count is high, then creative A (the allergy medicine advertisement) should be played 90% of the time and creative B (the pain killer advertisement) be played 10% of the time]).

As per claim 31, Steelberg further discloses, wherein determining the plurality of available advertising opportunities comprises determining a number of times for inserting advertising within the video content item ([0115, High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may wish increase the frequency (reads on “a number of times)” that the allergy medicine spot plays in order to induce more sales of the company's brand over the company's competitors.  Therefore, the company can use the interface of FIG. 9M to establish a rule with respect to pollen count.  The company may specify that if pollen count is high, then creative A (the allergy medicine advertisement) should be played 90% of the time 
0078, In one embodiment, the coupon code can be sent back to listeners who respond to an advertisement in SMS format, and the coupon code can be unique on a customer by customer basis and/or can be correlated to a particular play of an advertisement.  Thus, when the coupon code is used at a point of sale, whether it be at a website, through a call center, or at a store, the sale can be matched to the inquiry and/or ultimately to the played advertisement]).

As per claim 32, Steelberg further discloses, wherein determining the number of times for inserting advertising within the video content item comprises determining, for each video content output device of the plurality of video content output devices, an amount of the video content item consumed by the video content output device ([0062, In 
existing play embodiments, if a break is called for at a particular time, such as at noon on a Friday, the channel on which the break is to occur must be continuously monitored, and the metadata of the channel on which the break is to occur (the portion before a break reads on “an amount displayed”) must be continuously monitored, to ensure that the break occurs at the prescribed time, 0068, The hub 750 may have multiple portions 

As per claim 34, Steelberg further discloses, further comprising generating a graphical user interface depicting at least a portion of the plurality of available advertising opportunities (Fig. 9C, item 941, 942).


As per claim 36, Steelberg further discloses, further comprising: 
determining, by the computing system, a second advertisement, of the plurality of advertisements (0108, However, the target of 10,000 impressions could instead by expressed as a desire to reach a certain percentage of the listeners in Des Moines and a similar percentage of listeners in New York City, thus resulting in the number of impressions in Des Moines being targeted at a proportionally lower number than New York City to adjust for the size difference between the markets.  The overflow percentages fields 991 and 992 allow the user to specify by how much the constraints on even market distribution and the daypart percentages can be relaxed.  In one embodiment, if zeros are entered into fields 991 and 992, then the rules are strictly followed.  Given the example above, if only 3,000 impressions worth of inventory are available in Des Moines that meet the user's other criteria, then the target for impressions in New York City will also be 3,000.  
sending, to a second video content output device of the plurality of video content output devices, the second advertisement for output during a second portion of the video content item ([0075, Measures of the targeted response 777 may be collected and provided to the hub 750 to inform whether a given campaign creative should be played again, or alternatively, which campaign creative among two or more alternatives should be played read on (“first and second portion”)]).

As per claim 37, Steelberg further discloses, wherein sending the second advertisement comprises sending the second advertisement via a content access point ([0046, At that time, subscriber 130 may log on to hub 150 using a secure access protocol and issue a request to the web server to provide a report.  The issued request identifies the particular radio advertisement or radio program of interest by campaign identifier. Hub 150 may respond to the request by reading the data stored in the table of campaign information associated with the campaign identifier provided by subscriber 130, 0068, 0068] As illustrated in FIG. 7, a hub 750 can also access a variety of content 
750, including nonradio and radio content.  Such content 770 may be local to the hub 750, or may be available to the hub 750 from any of a variety of sources, including but not limited to intranet, internet, satellite channel, FTP or zipped files that may be 

As per claim 39, Steelberg further discloses, wherein determining the plurality of available advertising opportunities comprises determining, based on a plurality of available advertising opportunities for a second video content item of a content type of the video content item, the plurality of available advertising opportunities ([0101, The user interface also includes a list of inventory types 930.  The user selects guaranteed radio button 931 to reserve spots in each market and format that are targeted by the advertiser….The user selects the open radio button 933 to run advertisements whenever possible depending on inventory available and budget caps, 0115, For example, a company that makes allergy medicine and a pain killer may desire to establish a rule with respect to how often advertisements for each of their products are played.  On an average day, the company may prefer to play an advertisement for its allergy medicine in a simple rotation with an advertisement for its pain killer….High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may wish increase the frequency that the allergy medicine spot plays in order to induce more sales of the company's brand over the company's competitors.  
750 to inform whether a given campaign creative should be played again, or 
alternatively, which campaign creative among two or more alternatives should be 
played.  As such, subsequent media plays 772 may be varied in accordance with 
the success or failure of proceeding radio plays, 0077, the number of calls in response to the play of one creative on one station can be compared to the number of calls in response to the play of that creative on a different station merely by advertising 
different phone numbers for each,  0119, The user can specify via drop down menu 9060 a creative to increase the play percentage of by an amount specified by the user in field 9062.  For example, a user may establish a rule 9050 that if phone calls from last week in response to creative A are less than the phone calls from creative B, then the play percentage of creative A should be increased 10%]).

As per claim 40, Steelberg further discloses, wherein modifying the plurality of available advertising opportunities comprises modifying, based on a count of one or more content 
750, including nonradio and radio content.  Such content 770 may be local to the hub 750, or may be available to the hub 750 from any of a variety of sources, including but not limited to intranet, internet, satellite channel, FTP or zipped files that may be accessed by the hub 750 in accordance with one or more commands associated with the hub 750 directing media play 772, 0128, For example, if a user entered a particular media play for review on line, certain relevant keywords or associations made with that media play in a searchable engine, such as that of FIG. 11, may be associated with that user's accessing of the media play, and as such advertising media plays may be presented to that user in accordance with search terms deemed most likely associated with that user based on the accessing of that particular media play])



As per claim 41,49, Steelberg teaches a method, comprising: 
determining, by a computing system and based on metadata associated with digital video content, a plurality of available advertising opportunities associated nd rejection above, Steelberg teaches [0062,  In particular, a monitoring of the metadata channel, even during a play incoming remotely on a separate channel, provides sufficient information to switch to an advertising or alternative play channel in accordance with the incoming metadata,  0190, In any event, Forecaster 1316 may build forecasts based on business inputs solely or in combination with historical data. Business inputs are generally received from external sources, either manually or in Some automated manner. In one or more embodiments, a business input may relate to an agreement between the broadcast station and an advertising campaign owner. For example, the campaign owner may have a contract with the broadcast station whereby the station will make at least two spots available every hour. Such information may then be fed to Forecaster 1316 so its forecasts are in accordance with the contractual agreement between station and campaign owner. Further, a business input may be based on a requirement specified by the station for which Forecaster 1316 is forecasting. For example, the station might require Forecaster 1316 to always forecast at least X number of spots during a particular time period. This may be necessary if the station regularly receives an increased number of spot requests during that time period. In view of the stations requirement, Forecaster 1316 may in response shorten the duration of one or more of its forecasted spots in order to meet the goal at least X forecasted spot, 0192, Thus, for example, if an audience for a particular broadcast station is predominantly women, then the forecasting model may take into account media 
receiving, by the computing system, from a plurality of video content output devices, and via a network, data indicating a number of times at least a portion of the digital video content was streamed to the plurality of the user device via the network, the first data comprising an indication of output, by the plurality of user devices, of a first advertisement over a time period (Fig. 9C, item 941, 942, 0081, For example, insertion may be made in a radio station or streaming Internet radio context, a cellular telephone context, in a Voice over IP (VOIP) context, an SMS context, a WiMax context, a downloadable audio file context such as for iPods or other MP3 players, videogame systems, 0120, For example, if the play of a first creative is generating a better response on one station than the play of a second creative, the user can elect to have the system automatically adjust the 
updating/modifying, by the computing system and based on the first data, the plurality of available advertising opportunities, wherein the updated plurality of available advertising opportunities comprises an advertising opportunity period (Fig. 9C, item 941, 942, 0120, For example, if the play of a first creative is generating a better response on one station than the play of a second creative, the user can elect to have the system automatically adjust the respective play percentages to increase or maximize the overall return the advertiser's investment, 0190, For example, the station might require Forecaster 1316 to always forecast at least x number of spots during a particular time period.  This may be necessary if the station regularly receives an increased number of spot requests during that time period.  In view of the station's requirement, Forecaster 1316 may in response shorten the duration of one or more of its forecasted spots in order to meet the goal at least x forecasted spots, 0176, For example, Forecaster 1316 may be invoked once per day, at the end of the day.  Such an update is driven by the fact that at the end of each day, as the station's schedule is confirmed and the schedule performance for the prior day becomes known, Forecaster 1316 can then recalculate both known and expected inventory for the coming days, weeks, months, and year or more.  This forecast may add new spots to inventory, remove existing spots from inventory, and/or adjust the play time of existing spots, 0192,  Thus, for example, if an audience for a particular broadcast station is predominantly women, then the forecasting model may take into account media play characteristics that are in accordance with a female 
receiving, by the computing system and from a user device of the plurality of user devices, second data indicating display capabilities of the user device ([0098, In general, the following discloses a user interface for purchasing and developing an advertising campaign.  Several Figures are presented as screen shots depicting examples of the user interface as it might appear on a display screen or other output device.  The particular screen layouts, appearance, and terminology as depicted and described herein, 0081, For example, insertion may be made in a radio station or streaming Internet radio context, a cellular telephone context, in a Voice over IP (VOIP) context, an SMS context, a WiMax context, a downloadable audio file context such as for iPods or other MP3 players, videogame systems, 0078, In one embodiment, the coupon code can be sent back to listeners who respond to an advertisement in SMS format, (read on “display capabilities”]); 
determining, by the computing system, based on a comparison the display capabilities of the user device and the metadata associated with the digital video content, an advertisement ([0081, For example, insertion may be made in a radio station or streaming Internet radio context, a cellular telephone context, in a Voice over IP (VOIP) context, an SMS context, a WiMax context, a downloadable audio file context such as for iPods or other MP3 players, videogame systems, 0135, Periodically, for example each day, the station's automation software Audio Ads the actual schedule from the prior period or day, which can be compared 
sending, to the user device, the advertisement for output via the user device during the advertising opportunity period ([0101, The user interface also includes a list of inventory types 930.  The user selects guaranteed radio button 931 to reserve spots in each market and format that are targeted by the advertiser….The user selects the open radio button 933 to run advertisements 


As per claim 42, Steelberg further teaches, wherein determining the plurality of available advertising opportunities comprises 
determining, based on the metadata associated with the digital video content, a number of times the digital video content will be streamed ([0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel, 0062,  In particular, a monitoring of the metadata channel, even during a play incoming remotely on a separate channel, provides sufficient information to switch to an advertising or alternative play channel in accordance with the incoming metadata, 0115, For example, a company that makes allergy medicine and a pain killer may desire to establish a rule with respect to how often advertisements for each of their products are played.  On an average day, the company may prefer to play an advertisement for its allergy medicine in a simple rotation with an advertisement for its pain killer….High pollen count days 
context, an SMS context, a WiMax context, a downloadable audio file context 
such as for iPods or other MP3 players, videogame systems, or the like]), wherein the metadata associated with the digital video content comprise one or mot indications of:
an encoding format, a size in pixels, a screen placement, a time duration, a start time, an end time, or dates of availability for output of the video content item.

Steelberg teaches ([0182, More particularly, in one or more embodiments, the smallest unit of time used by a forecasting mechanism is a daypart in a day of the week, with each day containing a certain number of dayparts of fixed (or variable) duration.  Thus, 
example, if an audience for a particular broadcast station is predominantly women, then the forecasting model may take into account media play characteristics that are in accordance with a female audience (e.g., women may have longer attention spans than men, thus allowing the forecasting model to have more flexibility for adjusting spot duration), 0078, In one embodiment, the coupon code can be sent back to listeners who respond to an advertisement in SMS format, (read on “advertisement available in encoding format”,  0062, In existing play embodiments, if a break is called for at a particular time, such as at noon on a Friday, the channel on which the break is to occur must be continuously monitored, and the metadata of the channel on which the break is to occur must be continuously monitored, to ensure that the break occurs at the prescribed time (read on “a start time”)]. 

As per claim 43, 52, Steelberg further teaches, 
wherein determining the plurality of available advertising opportunities is further based on one or more of: one or more distributers that have agreed to distribute the digital video content, a level of promotion associated with the digital video content, whether the digital video content comprises episodic content, or whether the digital video content comprises new content ([0108, For example, suppose a user enters a target of 10,000 
in the number of impressions in Des Moines being targeted at a proportionally 
lower number than New York City to adjust for the size difference between the 
markets, 0115, For example, a company that makes allergy medicine and a pain killer may desire to establish a rule with respect to how often advertisements for each of their products are played.  On an average day, the company may prefer to play an advertisement for its allergy medicine in a simple rotation with an advertisement for its pain killer….High pollen count days may trigger many people to consider purchasing allergy medicine, and the company may wish increase the frequency that the allergy medicine spot plays in order to induce more sales of the company's brand over the company's competitors.  Therefore, the company can use the interface of FIG. 9M to establish a rule with respect to pollen count.  The company may specify that if pollen count is high, then creative A (the allergy medicine advertisement) should be played 90% of the time and creative B (the pain killer advertisement) be played 10% of the time.  Alternatively, the company may specify that if pollen count is high, then creative A should be played 50% of the time and creative C, another allergy medicine advertisement, be played 50% of the time.  In this example, if when the criterion is met, 
Thus, as customers identify their coupons upon the purchase of goods or services, the seller is able to track by which advertisement the customer was influenced.  In one embodiment, the coupon code can be sent back to listeners who respond to an advertisement in SMS format, and the coupon code can be unique on a customer by customer basis and/or can be correlated to a particular play of an advertisement]).

As per claim 44, Steelberg further discloses, wherein determining the plurality of available advertising opportunities comprises determining, based on the metadata associated with the digital video content, a number of opportunities to communicate digital advertising in conjunction with streaming an instance of the digital video content 

Steelberg teaches ([0078, Different coupon codes can be advertised in each creative played or each station can play an advertisement having a different coupon code.  Thus, as customers identify their coupons upon the purchase of goods or services, the seller is able to track by which advertisement the customer was influenced.  In one embodiment, the coupon code can be sent back to listeners who respond to an advertisement in SMS format, 0074, For example, popular music downloads, as assessed by certain internet sites (read on “digital advertising”), may give excellent guidance on what would be the most popular radio music plays at a given time.  Playing not simply music but the most popular music at a given time will have the greatest 

As per claim 45, Steelberfg further discloses, wherein the first data further indicates, for each user device of the plurality of user devices, an amount of the digital video content streamed, to the user device, and wherein updating the plurality of available advertising opportunities comprises determining, based on the first data, a new number of opportunities to communicate digital advertising in conjunction with streaming an instance of the digital video content ([0062, In existing play embodiments, if a break is called for at a particular time, such as at noon on a Friday, the channel on which the break is to occur must be continuously monitored, and the metadata of the channel on which the break is to occur (the portion before a break reads on “an amount displayed”) must be continuously monitored, to ensure that the break occurs at the prescribed time,
0081, intelligent insertion may be performed in any media play context, including any audio source into a media feed.  For example, insertion may be made in a radio station or streaming Internet radio context, a cellular telephone context, in a Voice over IP (VOIP) context, an SMS context, a WiMax context, a downloadable audio file context 
such as for iPods or other MP3 players, videogame systems, or the like, 0115, On an average day, the company may prefer to play an advertisement for its allergy medicine in a simple rotation with an advertisement for its pain killer.  However, the company can specify a criterion and identify an action to take when the criterion is met.  For example, on high pollen count days the company may want a different allocation between allergy 

As per claim 46, Steelberg further discloses, wherein determining the plurality of available advertising opportunities comprises determining a drop-off rate for the digital video content over a timeframe that the digital video content is available for streaming (0119, For example, a user may establish a rule 9050 that if phone calls from last week in response to creative A are less than the phone calls from creative B, then the play percentage of creative A should be increased 10%, 0120, For example, if the play of a first creative is generating a better response on one station than the play of a second 
context, an SMS context, a WiMax context, a downloadable audio file context 
such as for iPods or other MP3 players, videogame systems, or the like]).

As per claim 47, Steelberg further discloses, 
wherein the first data further indicates a number of times the digital video content has been streamed during an initial portion of a timeframe that the digital video content is available for streaming ([0151, 0081]), and wherein updating the plurality of available advertising opportunities comprises determining, based on the first data, a drop-off rate for the digital video content over a subsequent portion of the timeframe ([0145,  A Forecaster 1316 is responsible for updating the inventory based on the radio station schedule.  It can provide exact information for upcoming spots or may forecast future 


As per claim 58, Steelberg further discloses, further comprising: 
receiving, by the computing system, an indication of the duration of the video content item ([0062, In existing play embodiments, if a break is called for at a particular time, such as at noon on a Friday, the channel on which the break is to occur must be continuously monitored, and the metadata of the channel on which the break is to occur (the portion before a break reads on “an amount displayed”) 
generating, by the computing system, a graphical user interface depicting one or more of: one or more of the plurality of available advertising opportunities, or one or more of the modified plurality of available advertising opportunities (Fig. 9C                 , [0069, The information 774 may be relevant to criteria for the play of certain advertisements, and may be data from a third-party data source 120, ….Examples of the use of this information 774 in scheduling advertisements are described herein below with reference to the user interface, 0073. As an example, an advertiser may desire to have an advertisement run only when listenership is above 100,000, regardless of the time of day. Using these predetermined criteria, the hub 750 may modify the radio station play list 776 in real time to intelligently preempt music play, for example, once the 100,000 listener threshold set by the advertiser has been met or exceeded. Once the advertisement has run, the hub 750 may return to music play or continue with running advertisements. Various criteria for the play of advertisements can be set, and examples will be described below in the context of the user interface for scheduling a media buy, 0098 FIGS. 9A-N illustrates a user interface whereby advertisers may purchase advertising spots and develop an advertising campaign in accordance with desired and entered criteria. In general, the following discloses a user interface for purchasing and developing an advertising campaign. Several Figures are presented as screen shots depicting examples of the user interface as it might appear on a display screen or other output device, 

As per claim 59, Steelberg further discloses, wherein the data comprises one or more of an identity of the first advertisement, a uniform resource locator of a website hosting the first advertisement, a time of output of the first advertisement, or a length time of output of the first advertisement ([0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel]).


As per claim 60, Steelberg further discloses, wherein the first advertisement is sent to the plurality of video content output devices by the computing system via the network (     [0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel, 0062,  In particular, a monitoring of the metadata channel, even 

As per claim 61, Steelberg further discloses, wherein the data is further received via a provider of the first advertisement ([0061, Upon the occurrence of such a break in accordance with the metadata channel, a local feed may, for example, insert local advertising onto the current play channel, such as via switching to a local channel for the duration of the break according to the metadata channel, 0062,  In particular, a monitoring of the metadata channel, even during a play incoming remotely on a separate channel, provides sufficient information to switch to an advertising or alternative play channel in accordance with the incoming metadata])


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steelberg et al. (hereinafter, Steelberg, US 2007/0162926), in view of Reilly et al. (U.S. Patent No. 5,740,549).


wherein determining the advertisement comprises determining that the advertisement is available in dimensions expressed in pixels available in the video content item.
Reilly teaches an advertising system in which “The downloading of advertisements (which are typically images), fixed images used by display scripts, and software modules is preferably performed during the night or long periods of user inactivity because images and software modules are typically much larger than the news items, which are primarily text data, images, including advertisements, and software modules are compressed using well known data compression techniques to make the download transmissions as time efficient as possible.  Even so, downloading images is a time consuming process.  For instance, downloading two high resolution advertisement images having pixel sizes of, say, 400x300 pixels each, even when using data compression, will typically take over two minutes using conventional 14.4 K baud modems”. [Col. 8, lines 45-82]

It is technically feasible to combine the teaching of Reilly with that of Steelberg, one of ordinary skill in the art at the time of the invention would have known how to do so, as it is merely a matter of substituting inputs in a known software component.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.  .

Claims 25-27, 50, 51, 53, 54, 55, 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steelberg et al. (hereinafter, Steelberg, US 2007/0162926), in view of Umblijs et al. (U.S. Publication No. 2007/0106550).

As per claim 25, 50, Steel further disclose, however, Steelberg does not explicitly disclose, further comprising: 
determining one or more characteristics of a curve depicting at least one or more of the plurality of available advertising opportunities; and 
causing output of the curve.
Umblijs teaches a method of modeling marketing data in which “FIG. 6 is a response curve that illustrates graphically the sales performance of a model as a function of a single market driver.  In FIG. 6 the illustrated market driver is TV advertising expenditures” (Fig. 6, [0047, 0065, 0113]).
It is technically feasible to combine the teaching of Umblijs with that of Steelberg, one of ordinary skill in the art at the time of the invention would have known how to do so, as it is merely a matter of combining known software components, simply performing Umblijs step after all the others.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.  Therefore it would have been obvious to one then of ordinary skill in the art to combine known parts with predictable results.


As per claim 26, 53, Steel further disclose, however, Steelberg does not explicitly disclose, further comprising:
modifying the one or more characteristics of the curve to depict at least a portion of the modified plurality of available advertising opportunities; and 
causing output, based on the modified one or more characteristics of the curve, of the curve.
Umblijs teaches (Fig. 13, [0044, 0047, 0049, 0065, For example, if the Evolution system 210 is to be used to generate a marketing model to describe and predict the
market performance for car sales in New England, a meta data record could specify plausible market drivers that may contribute to car sales performance in New England (e.g., advertising in publications circulated in New England), and exclude market drivers not likely to be of any relevance to the performance of car sales in New England (e.g., advertising in publications circulated exclusively in California). Alternatively, rather than specifying comprehensive lists of market drivers that could affect the performance of a particular product or service, the metadata records of group 318 could instead specify implausible market drivers that are highly unlikely to affect the performance of the product or service in question. The meta data records stored in group 318 are manually defined by users (e.g., analysts), 0113]).
It is technically feasible to combine the teaching of Umblijs with that of Steelberg, one of ordinary skill in the art at the time of the invention would have known how to do so, as it is merely a matter of combining known software components, simply performing Umblijs 

As per claim 27, Steel further disclose, however, Steelberg does not explicitly disclose, further comprising:
determining one or more characteristics of a curve depicting data indicating output of at least a portion of the video content item by the plurality of video content devices, wherein the data indicating the output of at least the portion of the video content item comprises the data indicating output of the first advertisement; and 
generating a graphical user interface comprising the curve.
Umblijs teaches (Fig. 7, [0047, 0049, 0065]).
It is technically feasible to combine the teaching of Umblijs with that of Steelberg, one of ordinary skill in the art at the time of the invention would have known how to do so, as it is merely a matter of combining known software components, simply performing Umblijs step after all the others.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.  Therefore it would have been obvious to one then of ordinary skill in the art to combine known parts with predictable results.

       

It is technically feasible to combine the teaching of Umblijs with that of Steelberg, one of ordinary skill in the art at the time of the invention would have known how to do so, as it is merely a matter of combining known software components, simply performing Umblijs step after all the others.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.  Therefore, it would have been obvious to one then of ordinary skill in the art to combine known parts with predictable results.



However, Steelberg does not explicitly disclose, wherein determining the curve comprises determining, based on the number of times the video content item has been output, a number of times the video content item will be output over a future timeframe.
Umbllis teaches (Fig. 6, 8, 10, item 1040, [0018, 0044, 0054, 0113]).
It is technically feasible to combine the teaching of Umblijs with that of Steelberg, one of ordinary skill in the art at the time of the invention would have known how to do so, as it is merely a matter of combining known software components, simply performing Umblijs step after all the others.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.  Therefore it would have been obvious to one then of ordinary skill in the art to combine known parts with predictable results.


As per claim 55, Steelberg further discloses, however, Steelberg does not explicitly disclose, determining one or more characteristics of a second curve depicting at least one or more of the plurality of available advertising opportunities, wherein generating the graphical user interface comprises generating the graphical user interface comprising the second curve.

Umbllis teaches (Fig. 14, 15, [0161, 0167, 0170, For example, a user may allocate a certain percentage of available market resources specifically to certain activities 
It is technically feasible to combine the teaching of Umblijs with that of Steelberg, one of ordinary skill in the art at the time of the invention would have known how to do so, as it is merely a matter of combining known software components, simply performing Umblijs step after all the others.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.  Therefore it would have been obvious to one then of ordinary skill in the art to combine known parts with predictable results.

As per claim 57, Steelberg further discloses, however, Steelberg does not explicitly disclose, further comprising: 
determining one or more characteristics of a first curve depicting at least a portion of the plurality of available advertising opportunities; 
determining one or more characteristics of a second curve depicting at least a portion of the modified plurality of available advertising opportunities; 
determining one or more characteristics of a third curve depicting at least a portion of the first data; and 
generating a graphical user interface comprising the first curve, the second curve, and the third curve.

Umblijs teaches a method of modeling marketing data in which “FIG. 6 is a response curve that illustrates graphically the sales performance of a model as a function of a 

Umbllis further teaches (Fig. 14, item 1446, 1436, [0103, This model characteristic 
reflects the fact that the model should not have variables whose contributions 
to the model's performance is negligible.  In some embodiments, the pre-defined 
statistical significance threshold may be 10%.  In some embodiments the 
threshold may be 5%.  Lower or higher statistical significance thresholds may 
be used according to the level of complexity desired for the model, 0161, 0163, 0167]).

Umblijs further teaches (Fig. 14, item 1452, 1460, Fig.15, item 1516, 1518, [0169, 0170, For example, a user may allocate a certain percentage of available market resources specifically to certain activities (regardless of whether such allocation would be optimal) and determine how that allocation would affect the performance of the model(s) being tested, 0171, The area 1505 provides information regarding the various marketing attributes pertaining to the indicated product, including the category of the product, the trademark associated with the product, the region in which the product is being marketed, the time frame corresponding to the data presented in the display 
1500, etc. To specify the change to a market driver, the user may specify at, for example, 1512 the investment value for TV advertising, 0172]).
It is technically feasible to combine the teaching of Umblijs with that of Steelberg, one of ordinary skill in the art at the time of the invention would have known how to do so, as it is merely a matter of combining known software components, simply performing Umblijs .


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ahanger et al. (US 2008/0307454, 2009/0007172, 2009/0013347).
Stukenborg at el. (US 2010/0017298, 12/504152).
Steelberg et al. (US 2007/0162926).
Hua et al. (U.S. 2007/0204310).
Stefanik et al. (U.S. 2005/0251820).
Schlack et al. (US 2002/0129368).
Ellis et al.  (US 2004/0194131).
Hunter (US 2001/0013015).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/SUN M LI/Primary Examiner, Art Unit 3681